Citation Nr: 1606005	
Decision Date: 02/17/16    Archive Date: 03/01/16

DOCKET NO.  09-23 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to an increased rating for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD) with a history of alcohol abuse and substance abuse rated as 70 percent disabling (with a 100 percent rating from April 21, 2009 to July 1, 2009 under 38 C.F.R. § 4.29).

2.  Entitlement to service connection for a low back disability, to include as secondary to a service-connected disability.


REPRESENTATION

Appellant represented by:	Kenneth LaVan, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and B.S. (spouse)

ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

The Veteran had active military service from February 1966 to December 1969.

These matters come before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO) in Providence, Rhode Island.  During the pendency of the Veteran's appeal, the RO, in a July 2015 rating decision granted a 70 percent rating for the Veteran's acquired psychiatric disability effective from July 2009, and granted a TDIU effective from January 2007.  Thus, the issue of entitlement to a TDIU, is no longer for appellate consideration.

In March 2009, the Veteran testified before a Decision Review Officer in Providence, Rhode Island.  A transcript of that hearing is of record.

In September 2014, the Veteran and B.S. (spouse) testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

These issues were most recently before the Board in March 2015 when they were remanded for further development.  The Board finds that there has been substantial compliance with the mandates of its remand.  

In December 2015 correspondence, the Veteran's attorney waived RO consideration of additional medical evidence. 

FINDINGS OF FACT

1.  In December 2015 correspondence, the Veteran indicated that it is his intent to withdraw the appeal for the issue of entitlement to an increased rating for an acquired psychiatric disorder to include PTSD with a history of alcohol abuse and substance abuse rated as 70 percent disabling (with a 100 percent rating from April 21, 209 to July 1, 2009 under 38 C.F.R. § 4.29).

2.  The most probative evidence of record is against a finding that the Veteran has a back disability causally related to, or aggravated by, a service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the appellant on the issue of entitlement to an increased rating for an acquired psychiatric disorder to include PTSD with a history of alcohol abuse and substance abuse rated as 70 percent disabling (with a 100 percent rating from April 21, 209 to July 1, 2009 under 38 C.F.R. § 4.29) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The criteria for service connection for a back disability have not been met. 38 U.S.C.A. §§ 1101, 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn Claim

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative. 38 C.F.R. § 20.204.

In December 2015 correspondence, the Veteran indicated that it is his intent to withdraw the appeal for the issue of entitlement to an increased rating for an acquired psychiatric disorder to include PTSD with a history of alcohol abuse and substance abuse rated as 70 percent disabling (with a 100 percent rating from April 21, 209 to July 1, 2009 under 38 C.F.R. § 4.29).

Thus, there remain no allegations of errors of fact or law for appellate consideration on that issue. Accordingly, the Board does not have jurisdiction to review the issue.

Adjudicated Claim

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice was provided in 2007. 

VA has a duty to assist the appellant in the development of the claim.  The claims file includes service treatment records (STRs), post service medical records, and lay statements in support of the claim.  

The Board has considered the statements and perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim for which VA has a duty to obtain. 

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that an adequate opinion has been obtained.  
The Veteran's attorney has asserted that the April 2015 VA examination was inadequate because the examiner failed to discuss the x-ray evidence and the severity of the Veteran's disability in 1994 relative to the dates of service.  The Board notes that examiner did consider the nature of the Veteran's degenerative changes upon MRI and x-ray.  While the examiner did not discuss it in great detail, it is evident that he considered it in rendering rationale.  Thus, the Board finds that there has been substantial compliance with its remand. 

The Veteran's attorney also asserted that the examiner failed to opine as to whether it is as likely as not that the Veteran's current low back disability was causally related to, or aggravated by active service.  The Board disagrees.  The examiner found it less likely than not that the Veteran's current back disability is related to service, and need not have discussed aggravation as the evidence does not support a finding of a preexisting back disability.

The Veteran's attorney has also indicated that service connection is warranted on a secondary basis.  The Board finds that the attorney has misinterpreted the August 2014 general mental health note upon which the attorney relies.  As is discussed in further detail below, a careful reading of the record does not indicate that a clinical opinion on the issue of whether the Veteran's back disability is casually related to, or aggravated by, his acquired psychiatric disability, is warranted.   

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claim.  Essentially, all available evidence that could substantiate the claim has been obtained.

Legal Criteria

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability.  Romanowsky v. Shinseki, 26 Vet.App. 289 (2013).  For chronic diseases listed in 38 C.F.R. § 3.309(a)-including arthritis-service connection may also be established by showing continuity of symptoms or within the presumptive period under § 3.307.  38 C.F.R. § 3.303(b); 38 C.F.R. § 3.309(a); see Walker v. Shinseki, 708 F.3d 1331 (Fed.Cir.2013). 

Under 38 C.F.R. § 3.310, service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury, or for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability. See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Analysis

At the 2014 Board hearing, the Veteran testified that his back disability is due to service because he did heavy labor by digging when putting in new walkways for the barracks, and was lifting heavy sand.  

The Veteran also contended that he was in a car accident in North Dakota, injured his back, and it has never been the same.  (See Board hearing transcript, page 5.)  His spouse testified that she has known the Veteran since July 1965.  She testified that after he got out of service, he occasionally had back complaints when he did certain things which were maybe contrary to normal everyday things.  She also testified that post service, he was in a severe car accident in November 1993, after which he had to learn to walk again.  The Veteran's MOS in service was an administrative clerk.  His personnel records are negative for an indication that he performed manual labor of building boardwalks with related back complaints.  However, the records contemporaneous to service do reflect back complaints due to a car accident.

The Veteran's August 1968 report of medical history reflects that the Veteran reported recurrent back pain.  His August 1968 report of medical examination reflects that upon examination, his spine was normal; block 73 reflects that the Veteran had a history of low back pain since 1966 due to an auto accident.  An August 1968 consultation sheet reflects that he complained of low back pain since being thrown from a car in 1966.  It was noted that it was never recorded but complaints had now increased.  It was further noted that the present back pain was vague in nature, and the Veteran denied any leg pain.  The back pain was not aggravated by coughing or sneezing.  An August 1968 radiographic report reflects that multiple views of the lumbar spine show "no evidence of disc space narrowing, spondylolisthesis or any bone abnormality."

The Veteran's November 1969 report of medical examination for separation purposes reflects that upon examination, his spine was normal.  In addition, the Veteran denied recurrent back pain on his report of medical history for separation purposes, even though he noted other complaints.  The Board finds that if the Veteran had recurrent back pain upon separation, it would have been reasonable for him to have noted it as he noted at least three other areas of complaints.  The report notes a past history of mumps, scarlet fever, fainting spells, alcoholic intoxication hospitalization, and hospitalization for blood pressure.  It was noted that the Veteran denies all other significant medical or surgical history.  Thus, the Board finds that the Veteran's back complaints in 1968 had resolved by November 1969.

There are numerous post service clinical records between 1990 and 1994, two decades after separation from service, which reflect back complaints.  An August 1990 Rhode Island Group Health Association Imaging Consultation Form reflects that that the Veteran reported a long history of back pain.  An x-ray of the lumbosacral spine revealed "no fracture or dislocation.  The intervertebral disc spaces are well  maintained.  No destructive process is seen."  The impression was "negative Lumbosacral spine."  

Another August 1990 record reflects that the Veteran "has a long history dating back at least 20 years of back pain.  It is usually centrally in the L3, L4 region.  It may have been related to when he fell out of a car many, many years ago when he was in the service.  The pain does not radiate down to his leg.  It is getting more constant [of] late.  He has taken some Advil and some Motrin without much relief. There are no specific bowel or bladder complaints."  The report is insufficient upon which to grant service connection because it is speculative.  The term "may" also implies "may not."  Obert v. Brown, 5 Vet. App. 30 (1993).
 
A September 1990 record reflects that the Veteran continued to complain of pain in the L3-L4 area, which he had had for greater than 10 years.  There was no reproducible radiation into the legs. 

1993 Harvard Community Health Plan records note that the Veteran is a self-employed jewelry manufacturer with longstanding recurrent episodes of low back pain, of at least 20 years duration.  It was further noted that "these symptoms are intermittent in nature and appear to be related according to the patient to lifting, stress at work.  The last episode recorded is 10/4/93."  It was noted that in November 1993, the Veteran was involved in a car accident and stated that since the accident, his symptomatology is similar to that experienced previously, but has been constant and much more severe.  The Veteran described the back pain as being central low back, radiating into both buttocks and down the posterior aspect of the right thigh/calf to ankle.  The December 1993 impression was lumbosacral strain.  

A January 1994 records reflect that an MRI of the lumbar spine revealed mild bulging at L5-S1.

The Veteran underwent a VA examination in April 2015.  The examiner opined that it is less likely as not that the Veteran's current back disability is causally related to service.  The examiner noted that the Veteran had complained of back pain in service, but also noted that the August 1968 examination showed no evidence of narrowing, spondylolisthesis, or bone abnormalities.  He also noted that the Veteran had a normal spine upon examination in 1969 upon discharge, with no complaints related to back pain.  Thus, the examiner considered the Veteran's statements as to chronic pain, but found that the clinical evidence as to no back pain on discharge was more probative.  

While the Veteran had noted pain in 1968, the 2015 examiner's opinion is supported by the August 1968 radiographic report of no evidence of disc space narrowing, spondylolisthesis or any bone abnormality, the normal examination in November 1969, the August 1990 x-ray impression of a negative lumbosacral spine, the 1993 Harvard Community Health Plan record which reflects that the private clinical opinion that the Veteran's back symptoms appear to be related according to the patient to lifting and stress at work and/or a post service car accident in November 1993.  

The examiner's opinion was based on private and VA records, to include the 1994 MRI and the 2008 and 2015 x-rays which showed only mild degenerative changes.  The examiner also noted that there was no evidence to show that the Veteran's back pain persisted from 1 to 5 years after his discharge date.  The Board acknowledges that there was evidence of pain after service, in that the Veteran reported such, and that this was considered by the examiner.  The examination report reflects that the Veteran reported that he developed back pain following a motor vehicle accident in service and that his back pain became intermittent post discharge and progressively worse over the years.  Thus, the Board finds that the examiner considered this evidence but found it was not corroborated by clinical evidence and not indicative that there was credible evidence of pain continuing since service.

The Board finds that the most probative evidence of record is against a finding that the Veteran has a back disability causally related to, or aggravated by, active service.  Any opinion which is based on continuity of symptom since service is not probative as the most competent credible evidence reflects that the Veteran did not have recurrent back pain on separation and had a normal spine at that time.

The Veteran's attorney has also asserted that the Veteran's back pain is made more complicated by his service-connected psychiatric disability.  He contends that service-connection for a back disability is warranted on a secondary basis.

An August 2014 VA general mental health note reflects that the Veteran has what appears to be Somatic Symptom Disorder with Predominant Pain.  The examining psychologist opined, in pertinent part, as follows:

Given [the Veteran's] presentation, symptom description, and performance on screening measures it appears that Somatic Symptom Disorder with Predominant Pain would be an appropriate addition to his diagnostic profile.  It appears that this concern is essentially secondary to chronic pain; however, genetic and developmental factors as well as psychosocial stressors may influence this concern as well.  [Veteran's] pain condition is made more complicated by his psychiatric and substance abuse histories. 

The Board finds that the above opinion does not support a finding that service connection for an underlying back disability is warranted. 

Essentially the clinician found that the Veteran's "pain" is made more complicated because he has a somatic symptom disorder.  Somatization is the conversion of mental experiences or states into bodily symptoms.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY (31st Ed. 2007). 

Under DSM-V, a somatic syndrome disorder (SSD) is one in which a patient's thoughts, feelings and behaviors about their somatic symptoms are disproportionate or excessive.  The new narrative text for SSD notes that some patients with physical conditions will experience disproportionate and excessive thoughts, feelings, and behaviors related to their illness, and that these individuals may qualify for a diagnosis of SSD. 

In essence, the clinician was noting that the Veteran's complaints of back pain are disproportionate or excessive.  This is not equivalent to having a back disability actually physically caused by, or aggravated by, his service-connected acquired psychiatric disability.  

There is no competent credible evidence of record that the Veteran's acquired psychiatric disability caused a physical disability of the back.  

With regard to aggravation, the Board acknowledges that under 38 C.F.R. § 3.310, service connection may be granted for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability. There is no competent credible evidence of record that the Veteran's physical back disability has been chronically aggravated by a service-connected disability.  It has not been shown by competent credible evidence that his acquired psychiatric disability has caused a chronic worsening of his spine.  Thus, service connection for a back disability is not warranted.

A lay person is generally competent to report pain.  In the Veteran's case there is some evidence that he may not accurately portray his physical symptoms; regardless, he denied recurrent pain upon separation from service, and had a normal spine at that time.  Moreover, the earliest post service evidence of back complaints is not until two decades after separation from service.  The lapse of time between service separation and the earliest documentation of current disability is a factor for consideration in deciding a service connection claim. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  While it is true that the Veteran reported long-standing pain at that time, the Board also notes that he had an employment which was shown to include lifting and stress.  Moreover, his wife testified that his post-service back pain was occasional and when the Veteran tried to do things outside of normal every day activities.  Thus, it is against a finding of chronic pain since service. 

The Veteran has not been shown to have the experience, training, or education necessary to make an etiology opinion to the claimed disability.  Although lay persons are competent to provide opinions on some medical issues, the Board finds that a lay person is not competent to provide a probative opinion as to the specific issue in this case in light of the education and training necessary to make a finding with regard to the complexities of the spine, and spinal disability due to trauma and/or age.  The Board finds that such etiology findings fall outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011); See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  
 
Based on the record as a whole, the Board finds that service connection for a back disability is not warranted.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). 


ORDER

The appeal as to the issue of entitlement to an increased rating for an acquired psychiatric disorder to include PTSD is dismissed.

Entitlement to service connection for a back disability is denied.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


